Citation Nr: 9935881	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  98-14 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a disability of the 
cervical segment of the spine.

2.  Entitlement to service connection for a disability of the 
lumbar segment of the spine.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from June 1954 to 
June 1958.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a June 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Jackson, Mississippi.


REMAND

The claims file shows that the veteran is receiving Social 
Security disability benefits.  The veteran has claimed, via 
various letters to elected officials, that these records 
contain information relevant to his claim.   The RO should 
request copies of all medical and adjudicative records 
developed by the Social Security Administration in connection 
with any claim for Social Security benefits and any 
administrative or adjudicative action with respect thereto 
for this veteran and to include in the letter requesting such 
information a citation to appropriate legal authority.  See 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to 
obtain evidence from the Social Security Administration, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the National 
Personnel Records Center (NPRC) and the 
service department for all medical 
service records of the veteran.  While 
the NPRC previously informed the RO that 
the veteran's records have been sent to 
the RO, the RO should still request that 
the NPRC search for any additional 
medical records that may corroborate the 
veteran's claim.  

If any of the requested records have been 
"retired" and placed into storage under 
the control of either the NPRC or the 
National Archives, the RO should request 
from the appropriate agency that those 
records be activated, copies made, and 
sent to the RO.

If such records are unavailable, the RO 
should certify the reason for such 
unavailability.

2.  The RO should request the veteran's 
medical and adjudication records from the 
Social Security Administration.  The 
letter requesting such records should 
include a citation to appropriate 
legislative authority requiring that 
other Federal agencies provide such 
information as the Secretary may request 
for the purposes of determining 
eligibility for or amount of benefits.  
See 38 U.S.C.A. § 5106 (West 1991 & Supp. 
1999).  Once these records have been 
received, they should be associated with 
the claims file.

Following completion of the requested development, the 
veteran's claim should be readjudicated.  The appellant is 
put on notice that he has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  If the decision remains unfavorable, 
he and his accredited representative should be given a 
supplemental statement of the case and allowed sufficient 
time for a response.  Thereafter, the claim should be 
returned to the Board for further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  No inference should be drawn regarding 
the final disposition of this claim as a result of this 
action.  The purpose of this REMAND is to ensure due process 
and to obtain additional clarifying medical evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


  The veteran has also insinuated that the claims folder does not contain all the records of treatment that were 
accomplished during his four years of active duty in the US Navy.

